Exhibit 10.13

Infinity

Pharmaceuticals

Effective as of March 31, 2006

Julian Adams

673 Boylston Street

Boston, MA 02116

Dear Julian:

Reference is hereby made to that certain Restricted Stock Agreement (the “Stock
Restriction Agreement”) dated October 6, 2003 between Infinity Pharmaceuticals,
Inc. (the “Company”) and you, pursuant to which the Company issued and sold to
you an aggregate of 750,000 shares (the “Shares”) of common stock, $.0001 par
value per share (the “Common Stock”), of the Company. As of April 1, 2006,
453,125 Shares (the “Vested Shares”) had vested and were no longer subject to
the Purchase Option (as defined in the Stock Restriction Agreement).

The aggregate purchase price for the Shares was paid by you by delivery of that
certain Secured Promissory Note and Pledge Agreement dated as of October 6, 2003
in the principal amount of $285,000 (the “Promissory Note”), except that the
aggregate par value of the Shares was paid by you by check. In connection with
the transfer of a portion of the loan under the Promissory Note and certain of
the Shares by you to Fran Shtull Adams (the “Transferee”), the Promissory Note
was cancelled and replaced with (a) that certain Amended and Restated Secured
Promissory Note and Pledge Agreement dated as of January 4, 2005 in the
principal amount of $223,121.89 between you and the Company (the “Amended and
Restated Note”) and (b) that certain Secured Promissory Note and Pledge
Agreement dated as of January 4, 2005 in the principal amount of $74,373.96
between the Transferee and the Company (together with the Amended and Restated
Note, the “Outstanding Notes”). As of March 31, 2006, you and the Transferee
collectively owe the Company an aggregate of $311,239.79, representing the
entire principal amount and accrued interest due under the Outstanding Notes.

By signing below, (a) the Company hereby agrees to forgive, as of the date
hereof, the entire principal amount and accrued interest owed by you and the
Transferee to the Company pursuant to the Outstanding Notes and (b) in exchange
therefor, you agree that, as of April 1, 2006, (i) 56,500 of the Vested Shares
(the “Forgiveness Shares”), which were issued to you pursuant to the Stock
Restriction Agreement and continue to be held by you as of April 1, 2006, shall
be subject to a right of repurchase in favor of the Company for a period of
twenty-four months following April 1, 2006 and (ii) in furtherance of the
foregoing, such Forgiveness Shares shall become Unvested Shares (as defined in
the Stock Restriction Agreement) as of April 1, 2006, and shall be subject to
all of the terms and conditions applicable to Unvested Shares, including the
Purchase Option and vesting schedule (vesting in the same manner as Unvested
Shares vest after October 6, 2004), set forth in the Stock Restriction
Agreement.

Infinity Pharmaceuticals, Inc. 780 Memorial Drive Cambridge, MA 02139

tel: 617.453.1000 fax: 617.453.1001 www.ipi.com



--------------------------------------------------------------------------------

Effective as of March 31, 2006   Page 2

Julian Adams

By signing below, you also acknowledge that the forgiveness of the principal and
interest on the Outstanding Notes will constitute compensation income to you and
will be subject to federal, state and local withholding taxes. The forgiveness
will not be effective unless and until you provide the Company with cash equal
to the withholding taxes payable, or you make other provisions satisfactory to
the Company for the payment of the withholding taxes payable.

 

INFINITY PHARMACEUTICALS, INC. By:   /s/ Thomas J. Burke Name:   Thomas J. Burke

Title:

  Controller

 

Agreed and acknowledged as

of the date first written above.

/s/ Julian Adams

Julian Adams